Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 1 of 14




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA


  LUIS MANUEL RODRIGUEZ, et al.,
                                                         Case No.: 1:20-cv-23287-DPG
                                 Plaintiffs,

         v.


  IMPERIAL BRANDS PLC, et al.,

                                 Defendants.


       DEFENDANT IMPERIAL BRANDS PLC’S MOTION FOR A LIMITED STAY

         Defendant Imperial Brands plc (“Imperial”) respectfully submits this motion for a limited

  stay to give the European Commission an opportunity to decide Imperial’s pending request for

  authorization to defend itself in this litigation, so that Imperial can avoid the risk of criminal

  liability in its home jurisdiction. In support, Imperial states as follows:

                                   PRELIMINARY STATEMENT

         1.      Plaintiffs sue under Title III of the Helms-Burton Act, seeking hundreds of millions

  of dollars in treble damages, based on allegations that Imperial is “trafficking” in real property—

  a factory in Havana—that the Cuban regime confiscated from Plaintiffs’ ancestor nearly sixty

  years ago. There is no nexus between the lawsuit and this forum, save for Plaintiffs’ residence.

         2.      Several U.S. allies, including the European Union, oppose the extraterritorial

  application of Title III, and have enacted countermeasures. Imperial is a U.K.-incorporated, U.K.-

  headquartered company, all of whose alleged suit-related conduct took place outside the United

  States. The European Commission recently stated that EU law prohibits EU companies like

  Imperial from participating in Title III lawsuits—including by filing motions to dismiss—without
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 2 of 14




  prior authorization from the European Commission. Violation of that restriction is a criminal

  offense under English law, punishable on indictment by an unlimited criminal fine.

          3.      Within eight days of service, Imperial applied to the European Commission for

  authorization to defend this lawsuit or, at minimum, for authorization in the first instance to file

  and litigate a motion to dismiss the complaint, and requested expedited review of its application.

  Subject to and without waiver of any of its defenses, including defenses as to jurisdiction,1 Imperial

  now seeks a temporary stay of this case as against it until the earlier of: (a) forty-five days after

  the European Commission grants Imperial’s request for authorization, or (b) February 9, 2021.

  Another Judge of this Court recently granted another EU-headquartered defendant similar relief in

  another Title III case.2

          4.      The limited stay that Imperial requests will promote important interests in

  international comity. A stay will avoid needlessly requiring Imperial to choose between (a) defying

  the European Commission by filing a motion to dismiss without prior authorization, and risking

  criminal proceedings in its home jurisdiction, or (b) defaulting on the September 9, 2020 deadline



  1
         Lane v. XYZ Venture Partners, L.L.C., 322 F. App’x 675, 678 (11th Cir. 2009) (“[A]
  motion to stay is neither a responsive pleading nor a motion made under Rule 12, and thus does
  not operate as a waiver of the defense of lack of personal jurisdiction under Rule 12(h).”).
          When the European Commission authorizes it to file a motion to dismiss, Imperial will
  demonstrate, inter alia, that the complaint reveals no basis to subject Imperial to personal
  jurisdiction. The complaint rightly does not attempt to plead that this U.K.-incorporated, U.K.-
  headquartered company is subject to the Court’s general jurisdiction. Waite v. All Acquisition
  Corp., 901 F.3d 1307, 1317-22 (11th Cir. 2018). The complaint equally reveals no basis for
  specific jurisdiction, because the claim does not arise out of or relate to any connection between
  Imperial and the forum. Id. at 1313. In particular, Plaintiffs’ residence in the forum does not
  support the exercise of specific jurisdiction. Id. at 1315-16. See also Order at 6-16, Iglesias v.
  Pernod Ricard, No. 1:20-cv-20157-KMW (S.D. Fla. Aug. 17, 2020), ECF No. 55 (dismissing Title
  III case for lack of personal jurisdiction); Del Valle v. Trivago GmbH, Civil Action No. 19-22619-
  Civ-Scola, 2020 WL 2733729, at *2-4 (S.D. Fla. May 26, 2020) (same).
  2
         Ex. A (Order, Marti v. Iberostar Hoteles y Apartamentos, S.L., No. 20-20078-Civ-Scola
  (S.D. Fla. Apr. 24, 2020), ECF No. 17).

                                                    2
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 3 of 14




  to respond to the complaint in this case. Such a stay will protect Imperial without causing any

  cognizable prejudice to Plaintiffs. There is nothing emergent about the purely monetary relief that

  Plaintiffs seek, and nothing will prevent them from prosecuting their claim once the short stay

  expires. Moreover, Plaintiffs cannot plausibly argue that a stay of the requested duration is

  unreasonable, given that it took them almost sixteen months to file this lawsuit after Title III went

  into effect, and almost five months to file and serve the complaint on Imperial after they first

  threatened to do so. Finally, the requested stay will preserve judicial resources, by allowing

  Plaintiffs’ claim to be adjudicated on the merits, without unnecessary default-judgment

  proceedings before this Court or the risk of criminal proceedings in the United Kingdom.

                                          BACKGROUND

  Title III of the Helms-Burton Act Causes “Uproar” Among U.S. Allies

         5.      In 1996, Congress enacted Title III of the Helms-Burton Act, 22 U.S.C. §§ 6081-

  85, for the purpose of deterring foreign investment in and business with Cuba. Glen v. Club

  Méditerranée, S.A., 450 F.3d 1251, 1255 (11th Cir. 2006). To that end, Title III purports to create

  a new “statutory right of action against any person or entity who traffics in property confiscated

  by the Cuban government from any American citizen or company.” Odebrecht Constr., Inc. v.

  Prasad, 876 F. Supp. 2d 1305, 1311 (S.D. Fla. 2012). Trafficking includes “knowingly and

  intentionally” engaging in “commercial activity using or otherwise benefiting from confiscated

  property” and profiting from trafficking committed by another. 22 U.S.C. § 6023(13)(A)(ii), (iii).

         6.      Although labeled “money damages,” id. § 6082(a)(1)(A), the Title III statutory

  remedy is unconnected to any harm caused by the alleged trafficking. Rather, the “trafficker” is

  liable to “any United States national who owns the claim to” property confiscated by the Cuban

  government for three-times the greater of (a) the present fair-market value of that property, or



                                                   3
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 4 of 14




  (b) the value at the time of confiscation plus compound interest at the judgment rate. Id.

  § 6082(a)(1)(A)(i)(III), (1)(B), (3)(B), (3)(C)(ii).

          7.      “The passage of the [Helms-Burton] Act caused an international uproar among

  United States’ allies due to the extraterritorial reach of Title III.” Odebrecht Constr., Inc., 876 F.

  Supp. 2d at 1311-12 (citations omitted). “In light of the foreign reaction to Title III,” successive

  Presidents suspended the statute from 1996 through 2019 because they determined that doing so

  was “necessary to the national interests of the United States” and would “expedite a transition to

  democracy in Cuba.” Id. at 1312-14; see 22 U.S.C. § 6085(b) (authorizing the President to suspend

  Title III). In May 2019, however, President Trump lifted the suspension, and Title III became

  effective. See U.S. Department of State, Secretary of State Michael R. Pompeo’s Remarks to the

  Press (Apr. 17, 2019), https://www.state.gov/remarks-to-the-press-11/. Thereafter, plaintiffs began

  filing Title III cases—including this case—in this and other districts.

  The European Union and United Kingdom Enact Countermeasures to Title III

          8.      Meanwhile, the United States’ allies, including the European Union, Canada, and

  Mexico, enacted measures to counteract Title III’s extraterritorial effect. Odebrecht Constr., Inc.,

  876 F. Supp. 2d at 1312; see also Jürgen Huber, The Helms-Burton Blocking Statute of the

  European Union, 20 Fordham Int’l L.J. 699-701 (1996) (“Huber”) (describing the EU’s measures

  aimed at “neutralizing the extra-territorial effects” of Title III).

          9.      As relevant here, the EU implemented a regulation, Council Regulation (EC) No.

  2271/96, based on findings that the extraterritorial application of Title III would violate

  international law and impede the attainment of important EU policies, including the harmonious

  development of world trade, the free movement of capital, and the removal of restrictions on direct

  investment. Ex. B (Council Regulation (EC) No. 2271/96, Protecting Against the Effects of the

  Extra-Territorial Application of Legislation Adopted by a Third Country, and Actions Based

                                                      4
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 5 of 14




  Thereon or Resulting Therefrom, 1996 O.J. (L 309) 1 (EC) (“Regulation 2271/96”);3 see also

  Huber, supra, at 711-13. Regulation 2271/96’s “main purpose” is to “protect EU operators

  engaging in lawful international trade and/or movement of capital as well as related commerce

  activities with third countries in accordance with EU law.” Ex. C (Guidance Note, Questions and

  Answers: adoption of update of the Blocking Statute (2018/C 277 I/03)) ¶ 1. In particular, the EU

  maintains that EU companies must be “free to choose whether to start working, continue, or cease

  business operations” in Cuba, free of the coercive, extraterritorial application of Title III. Id. ¶ 5.

          10.     To that end, Regulation 2271/96 prohibits EU-incorporated companies such as

  Imperial from complying, directly or indirectly, actively or by deliberate omission, with any

  requirement or prohibition, including requests of U.S. courts, based on or resulting, directly or

  indirectly, from Title III or from lawsuits filed under Title III. Ex. B (Regulation 2271/96) Art. 5;4

  Ex. C (Guidance Note) ¶ 4; see also Huber, supra, at 702-05. The defendant in another Title III

  case pending in this District recently reported that the European Commission takes the position

  that, absent authorization, Regulation 2271/96 “prohibits [the defendant] from actively appearing

  before U.S. courts pursuant to the relevant summons or any others based on Title III of the Helms-

  Burton Act, including the filing of a Rule 12 motion.” Ex. D (Defendants’ Response to Plaintiff’s

  Motion to Lift Stay, Marti v. Iberostar Hoteles y Apartamentos, S.L., No. 20-20078-Civ-Scola

  (S.D. Fla. Aug. 10, 2020), ECF No. 22) ¶ 7 (emphasis added).

          11.     The EU Member States are required to impose “effective, proportional and

  dissuasive” sanctions on those who violate Regulation 2271/96. Ex. B (Regulation 2271/96) Art.



  3
          Regulation 2271/96 was amended in 2018, purely to address changes to U.S. sanctions
  against Iran. See Commission Delegated Regulation (EU) 2018/1100, available at https://eur-
  lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:32018R1100&from=EN.
  4
          EU regulations create directly effective law in the EU member states. Volodarskiy v. Delta
  Airlines, Inc., 784 F.3d 349, 354 (7th Cir. 2015).

                                                     5
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 6 of 14




  9 (emphasis added); see also Huber, supra, at 706. In the United Kingdom, where Imperial is

  incorporated and headquartered, violation of Regulation 2271/96 is a criminal offense, punishable

  on indictment by an unlimited fine. See Ex. E (Statutory Instrument 1996 No. 3171 (The

  Extraterritorial U.S. Legislation (Sanctions against Cuba, Iran and Libya) (Protection of Trading

  Interests) Order 1996) ¶ 2(1)(a), Explanatory Note.5

         12.     However, the European Commission may authorize an EU-incorporated company

  such as Imperial to participate in a Title III lawsuit, if the applicant demonstrates that

  nonparticipation would cause serious damage to the interests of the applicant or of the EU. Ex. B

  (Regulation 2271/96) Arts. 5, 7-8;6 Ex. C (Guidance Note) ¶¶ 16-20. The EU has established a

  confidential process and promulgated detailed criteria that the Commission must consider when

  evaluating such an application. Ex. F (Commission Implementing Regulation (EU) 2018/1101)

  Arts. 3-5. When determining the timeframe for its decision on an application for authorization, the

  European Commission is required to “take fully into account” the time limits to which the applicant

  is subject, Ex. B (Regulation 2271/96) Art. 7(b), and will process requests “as swiftly as possible,”

  Ex. C (Guidance Note) ¶ 19.

         13.     Regulation 2271/96 will be incorporated into English law as “retained EU law”

  after the conclusion of the “Brexit” transition period on December 31, 2020. Ex. G (Draft The

  Protecting against the Effects of the Extraterritorial Application of Third Country Legislation




  5
         The 1996 Statutory Instrument was amended in 2018, purely to reflect the 2018 amendment
  of Regulation 2271/96 referenced in footnote 3 above that addressed changes to U.S. sanctions
  against Iran. See Statutory Instrument 2018 No. 1357 (The Extraterritorial U.S. Legislation
  (Sanctions Against Cuba, Iran and Libya) (Protection of Trading Interests) (Amendment) Order
  2018), available at https://www.legislation.gov.uk/uksi/2018/1357/pdfs/uksi_20181357_en.pdf.
  6
        The EU Commission is the executive and administrative organ of the EU. Intel Corp. v.
  Advanced Micro Devices, Inc., 542 U.S. 241, 250 (2004) (citation and quotation marks omitted).

                                                   6
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 7 of 14




  (Amendment) (EU Exit) Regulations 2019), Explanatory Note. As of January 1, 2021, a U.K.

  Secretary of State will assume the role of the European Commission in resolving requests from

  U.K.-based entities like Imperial for authorization to respond to a Title III action. Id. Part 3 &

  Explanatory Note.

  Plaintiffs File This Title III Case Sixteen Months After Title III Became Effective,
  and Almost Five Months After They Threatened To Do So

         14.     A March 2020 letter from Plaintiffs’ counsel alleged that Imperial is “trafficking”

  in property—a cigar factory in Havana, Cuba—that belonged to Plaintiffs’ ancestor and that the

  Cuban government confiscated in 1961. Ex. H at 2-4. Plaintiffs stated that unless Imperial ceased

  its alleged trafficking within thirty days, they would file a Title III lawsuit seeking $405 million in

  treble damages, plus attorneys’ fees. Id. at 12. Imperial’s counsel responded that there is no basis

  for any such claim, including because evidence from public sources reveals that the factory has

  been closed for the better part of a decade. Therefore, Plaintiffs would not be able to allege

  compliance with 22 U.S.C. § 6084, which provides that a Title III claim “may not be brought more

  than 2 years after the trafficking giving rise to the action has ceased to occur.” Ex. I.

         15.     After Plaintiffs’ March 2020 letter, Imperial heard nothing from Plaintiffs for

  almost five months, until they served the summons and complaint at Imperial’s U.K. headquarters

  on August 19, 2020. Absent a stay, Imperial’s response to the complaint is due on September 9,

  2020. Fed. R. Civ. P. 12(a)(1)(A)(i).

         16.     In light of the European Commission’s position that Regulation 2271/96 prohibits

  an EU operator such as Imperial from moving to dismiss a Title III action without prior

  authorization, supra ¶ 10, on August 27, 2020, Imperial sought authorization to defend this lawsuit

  or, at a minimum, for authorization in the first instance to file and litigate a motion to dismiss the

  complaint. Declaration of Andrew Rhys Davies (Aug. 28, 2020) ¶¶ 4-5 (filed separately).


                                                    7
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 8 of 14




         17.     Imperial now seeks a modest stay of proceedings to allow the European

  Commission time to evaluate Imperial’s application, and to avoid exposing Imperial to the risk of

  criminal liability by forcing it to respond to this lawsuit without authorization. The Court should

  order that Imperial’s response to the complaint be due on the earlier of (a) forty-five days after the

  European Commission grants Imperial’s request for authorization, or (b) February 9, 2021 (i.e.,

  five months after Imperial’s existing deadline to respond to the complaint).

                                        LEGAL STANDARD

         18.     Notwithstanding that “[f]ederal courts have a ‘virtually unflagging obligation’ to

  exercise the jurisdiction conferred upon them,” “in some private international disputes the prudent

  and just action for a federal court is to abstain from the exercise of jurisdiction.” Turner Entm’t

  Co. v. Degeto Film GmbH, 25 F.3d 1512, 1519 (11th Cir. 1994) (quoting Colorado River Water

  Conserv. Dist. v. United States, 424 U.S. 800, 817 (1976)). Abstention on international-comity

  grounds can justify far-reaching relief, extending even to the dismissal of a lawsuit. See, e.g.,

  Ungaro-Benages v. Dresdner Bank AG, 379 F.3d 1227 (11th Cir. 2004). Here, however, Imperial

  seeks much more modest relief—a limited stay pending a decision by the European Commission

  on Imperial’s request for authorization to defend this lawsuit.

         19.     District courts have broad inherent authority to stay their proceedings. Ortega

  Trujillo v. Conover & Co. Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000). A stay may be

  justified “simply as a means of controlling the district court’s docket and of managing cases before

  the district court.” Id. “And, in some cases, a stay might be authorized also by principles of

  abstention.” Id. (citation omitted). The temporary stay sought here would serve three important

  objectives, by promoting: “(1) a proper level of respect for the acts of our fellow sovereign

  nations,” also known as “international comity,” “(2) fairness” to the parties; and “(3) efficient use

  of scarce judicial resources.” Turner Entm’t Co., 25 F.3d at 1518. And because the requested stay

                                                    8
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 9 of 14




  is time-limited, it does not violate the bar on “immoderate” stays. Ortega Trujillo, 221 F.3d at

  1264.

                                              ARGUMENT

  International Comity Requires a Temporary Stay to Allow the European Commission
  an Opportunity to Decide Imperial’s Request for Authorization to Defend this Action

          20.     A temporary stay is necessary to promote international comity—the recognition

  “which one nation allows within its territory to the legislative, executive, or judicial acts of another

  nation.” Turner Entm’t Co., 25 F.3d at 1519 (internal quotations and citation omitted). The United

  States Supreme Court has admonished courts to “take care to demonstrate due respect for any

  special problem confronted by the foreign litigant on account of its nationality or the location of

  its operations, and for any sovereign interest expressed by a foreign state.” Société Nationale

  Industrielle Aérospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 546 (1987). As the

  Eleventh Circuit put it: “Courts and legislatures should take every reasonable precaution” to avoid

  subjecting participants in global commerce to “differing legal commands of separate sovereigns.”

  In re Grand Jury Proceedings, 691 F.2d 1384, 1391 (11th Cir. 1982) (emphasis added; citation

  and quotation marks omitted).

          21.     Here, absent a stay, Imperial is obliged to respond to the complaint by September

  9, 2020. Under the EU’s recently articulated position, Imperial is obliged not to respond to the

  complaint until the European Commission has granted authorization. Imperial sought such

  authorization promptly after service. Supra ¶ 16. This is precisely the kind of “special problem,”

  Société Nationale Industrielle Aérospatiale, 482 U.S. at 546, “entangled in international relations,”

  Ungaro-Benages, 379 F.3d at 1237, that implicates international-comity concerns. Here, those

  concerns require issuance of a temporary stay, to permit the European Commission to consider

  Imperial’s pending request for authorization.


                                                     9
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 10 of 14




            22.    The Eleventh Circuit has often held that it is appropriate to stay district-court

   proceedings in the interests of international comity, usually in the context of parallel proceedings

   in another jurisdiction. See e.g., Turner, 25 F.3d at 1523; Posner v. Essex Ins. Co., 178 F.3d 1209,

   1223-24 (11th Cir. 1999); Dash 224, LLC v. Aerovias de Integracion Reg’l Aires, S.A., No. 1:13-

   cv-22796, 2014 WL 11456463, at *5 (S.D. Fla. Mar. 27, 2014), aff’d, 605 F. App’x 868 (11th Cir.

   2015).

            23.    Consistent with these authorities, the Honorable Robert N. Scola, Jr. recently stayed

   a Title III action against an EU defendant “in the interest of international comity,” pending the

   European Commission’s decision on a request for authorization to file a motion to dismiss. Ex. A

   (Order, Marti v. Iberostar Hoteles y Apartamentos S.L., No. 20-20078-Civ-Scola (S.D. Fla. Apr.

   24, 2020) (“Iberostar”), ECF No. 17).7 Judge Scola noted that under Spanish law, the Spanish

   defendant in that case faced a penalty of EUR 600,000 if it participated in the U.S. litigation

   without authorization from the European Commission. Id. Here, Imperial faces much greater

   potential liability, in the form of an unlimited criminal fine. Supra ¶ 11.

            24.    This Court should adopt the same approach, and grant Imperial’s request for a

   limited stay. That relief is consistent with the comity factors set forth in the Restatement, which

   courts often reference as a guide to comity. See, e.g., United States v. MacAllister, 160 F.3d 1304,

   1308-09 (11th Cir. 1998). Those factors support a stay here because the EU views the

   extraterritorial application of Title III to EU companies as contrary to international law, asserts a

   strong interest in permitting its companies to engage in international trade, and takes the position

   that its companies must not respond to Title III lawsuits without authorization. Restatement (Third)

   of Foreign Relations Law § 403(2)(a), (b) (1987). Moreover, Imperial is a foreign entity whose



   7
            A move to vacate the stay is pending before Judge Scola. See Iberostar, ECF Nos. 21-23.

                                                    10
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 11 of 14




   alleged conduct took place entirely overseas. Id. § 403(2)(c), (e)-(h). See supra ¶¶ 2, 14. At a

   minimum, these factors demonstrate that the EU’s interest in this matter is more than strong enough

   to warrant a temporary stay. A stay will allow Imperial to respect the EU’s recently articulated

   view that authorization is required before an EU company can move to dismiss a Title III lawsuit,

   avoid the needless risk of being found to have violated EU law, and defend this lawsuit.

   The Temporary Stay Sought Here Is Fair to the Parties

           25.     The requested temporary stay is appropriate under the circumstances of this case

   because it will protect Imperial without prejudicing Plaintiffs. Turner Entm’t Co., 25 F.3d at 1522

   (“a federal court must be satisfied that its decision will not result in prejudice to the party opposing

   the stay”). Plaintiffs initiated this lawsuit with full knowledge—based on the pleadings in

   Iberostar—that Imperial, as an EU company, would need time to seek authorization from the

   European Commission before it could respond to the complaint. Moreover, there is nothing

   emergent about the purely monetary relief that Plaintiffs are seeking, and they have demanded

   interest that would compensate them for any short delay in payment. ECF No. 1 (Compl.) ¶ 63. As

   the stay will not prevent Plaintiffs from prosecuting their claim, this is nothing like cases in which

   comity-related relief has been denied because it would irrevocably impair a party’s rights. Cf. In

   re Grand Jury Proceedings, 691 F.2d at 1391 (quashing a grand jury subpoena on comity grounds

   would “emasculate the grand jury process”).

           26.     Indeed, the stay that Imperial is seeking is comparable in duration to the time it

   took Plaintiffs to file and serve their complaint on Imperial after they first threatened to do so, and

   is significantly shorter than the sixteen months it took Plaintiffs to initiate this action after Title III

   became effective. Supra ¶¶ 7, 14-15. Moreover, even now, three weeks after Plaintiffs filed this

   lawsuit, the public docket reflects that Plaintiffs still have not issued a summons against one of the



                                                       11
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 12 of 14




   defendants, much less served that defendant. Under all of these circumstances, Plaintiffs have no

   plausible claim that the modest stay sought here would cause any cognizable prejudice.

          27.     By contrast, Imperial faces a risk of significant harm, absent a stay. Imperial would

   have to choose between (a) filing a motion to dismiss without authorization and risking criminal

   prosecution in its home jurisdiction, together with the resulting monetary and reputational harm,

   and (b) not responding to the complaint and risking entry of an (unwarranted) default judgment.

   There is no reason to place Imperial in that invidious position, for the sake of a short delay. A stay

   is properly granted when, as here, it will “ensur[e] the ability of the parties to fully and fairly

   litigate their claims.” Turner Entm’t Co., 25 F.3d at 1522.

   A Temporary Stay Would Preserve Scarce Judicial Resources

          28.     The stay that Imperial seeks here is also warranted to promote the “efficient use of

   scarce judicial resources.” Id. at 1518. There is a strong public-policy preference for adjudicating

   cases on the merits, rather than by default. Mitchell v. Brown & Williamson Tobacco Corp., 294

   F.3d 1309, 1316-17 (11th Cir. 2002). Imperial seeks this stay precisely so that it can defend itself.

   Moreover, granting a temporary stay so that this case can be decided on the merits will avoid the

   need both for unnecessary default-judgment proceedings here and, potentially, collateral litigation

   arising from such proceedings, and criminal proceedings in the United Kingdom.

   The Requested Stay Is Limited in Duration

          29.     Finally, the requested stay should be granted because it is appropriately limited in

   duration. Ortega Trujillo, 221 F.3d at 1264 (stay must not be “immoderate”). There is an outer

   limit of February 9, 2021, and the stay will expire sooner if Imperial’s request for authorization is

   granted more quickly. See e.g., Morrissey v. Subaru of Am., Inc., No. 1:15-cv-21106-KMM, 2015

   WL 4512641, at *2 (S.D. Fla. July 24, 2015) (stay was appropriate where moving party “identified

   the specific resolution point that will terminate the stay”). Indeed, because the European

                                                    12
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 13 of 14




   Commission has already been addressing the complexities of these issues in the context of

   Iberostar, it is quite possible that Imperial’s application could be resolved expeditiously.

               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

          Imperial has conferred with Plaintiffs’ counsel about its request to stay these proceedings

   as against it in accordance with Local Rule 7.1(a)(3), and Plaintiffs’ counsel does not agree to the

   requested relief. Counsel for other defendants as to which Plaintiffs have issued summonses and

   purported to serve process—WPP plc, Young & Rubicam LLC and BCW LLC—consent to the

   relief requested.

          Imperial also requested that Plaintiffs’ counsel consent to an extension of Imperial’s

   deadline to respond to the complaint pending resolution of this motion. Plaintiff’s counsel refused

   to do so, offering only a short extension that could require Imperial to respond to the complaint

   before a ruling on this motion to stay. Imperial will therefore be separately filing a motion to

   extend its time to respond to the complaint while the present motion to stay is pending.

          WHEREFORE, Imperial respectfully requests that the Court enter an order staying the

   proceedings as against Imperial until the earlier of: (a) forty-five days after the European

   Commission grants Imperial’s request for authorization, or (b) February 9, 2021.

   Dated: August 28, 2020
          Miami, Florida
                                                  Respectfully submitted,

                                                  /s/ Mark Raymond
                                                   NELSON MULLINS BROAD & CASSELL
                                                   Mark Raymond
                                                   Mark.Raymond@nelsonmullins.com
                                                   Jonathan Etra
                                                   Jonathan.Etra@nelsonmullins.com
                                                   2 South Biscayne Blvd., 21st Floor
                                                   Miami, FL 33131
                                                   Telephone: (305) 373-9400



                                                    13
Case 1:20-cv-23287-DPG Document 14 Entered on FLSD Docket 08/28/2020 Page 14 of 14




                                       ALLEN & OVERY LLP
                                       Andrew Rhys Davies (pro hac vice pending)
                                       andrewrhys.davies@allenovery.com
                                       Justin L. Ormand (pro hac vice pending )
                                       justin.ormand@allenovery.com
                                       1221 Avenue of the Americas
                                       New York, NY 10020
                                       Telephone: (212) 610-6300
                                       Attorneys for Defendant Imperial Brands plc




                                        14
